Citation Nr: 9922390	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-49 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active military service in the United States 
Navy from October 1988 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record contains diagnoses of a 
personality disorder and of bipolar disorder.

3.  The competent and probative evidence of record is in 
relative equipoise with respect to whether the veteran meets 
the criteria for a diagnosis of bipolar disorder, and if so, 
whether such had its onset in or is otherwise related to his 
period of service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9 (1998); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

2.  All benefit of the doubt being resolved in the veteran's 
favor, bipolar disorder was incurred as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102,  3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1987, the veteran underwent psychological 
evaluation.  At that time he had a court date pending 
relevant to alcohol possession, speeding and a failure to 
stop.  The evaluation report includes notation of a prior 
history of a suspended sentence on possession of marijuana 
conviction.  The veteran reported three instances of fighting 
during high school and some truancies, without any school 
action taken against him.  He acknowledged alcohol use 
beginning in high school.  He described his mental status as 
free of anxiety or depression.  Psychological testing gave no 
indication of any identifiable psychiatric factor.  The 
examiner, J.S., Ph.D., ABPP, gave no psychiatric diagnosis 
but described the veteran as someone under no influence from 
any identifiable psychiatric or psychopathological factor, 
who displayed early signs of a sociopathic personality, 
insufficient to result in a formal diagnosis.

The reports of medical examination and history conducted in 
July 1988, prior to the veteran's entrance into Naval 
service, are negative for notation of any psychiatric defect 
or abnormality; at that time the veteran denied sleeping 
difficulty, depression, worry, memory loss or nervous 
trouble.  In dental health questionnaires completed in 
October 1988, April 1990 and February 1991, the veteran 
denied having, or ever having had nervousness; he also denied 
drug addiction and/or alcoholism.

A February 1991 service medical record reflects that the 
veteran was confined for physical evaluation after being seen 
stumbling with the smell of alcohol on his breath.  In 
April 1991, he was admitted to the Naval Hospital for alcohol 
rehabilitation.  Diagnoses were alcohol dependence and 
personality disorder, not otherwise specified.  Evaluation 
reports indicate that the veteran complained of being 
depressed about multiple personal and legal problems and 
requested psychiatric consultation.  He was not suicidal and 
evidenced no signs of psychosis upon immediate general 
examination.  

A service medical record dated in April 1991 shows that the 
veteran was admitted to the Naval Hospital with a diagnosis 
of alcohol dependence.  Upon discharge, diagnoses were 
alcohol dependence and personality disorder, not otherwise 
specified.  The report notes that the veteran was in need of 
alcohol rehabilitation and that retention in the Navy should 
be based on performance.  

Psychiatric examination was conducted by service personnel in 
June 1991.  The veteran was in alcohol rehabilitation at that 
time.  He reported one recent suicide attempt by overdose.  
He also reported two alcohol related non-judicial punishments 
and jail for two weeks after being accused of sexual battery; 
the charges were later dismissed.  He also reported three 
incidents of arrests for driving under the influence, in June 
1989, July 1989 and October 1990.  The veteran reported 
having a "nervous condition" that responded well to 
alcohol, but that he had lost control over his drinking and 
was having an increase in alcohol amnesic episodes and 
suicidal thoughts.  He asserted not being able to function in 
the military, not being "up to their standards."  He denied 
current drug use but the evaluation report indicates arrest 
prior to entry for possession of drug paraphernalia.  The 
veteran indicated frequent communication problems, overcome 
through the use of over-the-counter stimulants.  He reported 
being adopted and denied any psychiatric history in his 
adoptive family.  He also stated that his grandmother was a 
severe alcoholic and that he had an uncle who died while 
driving under the influence.  The veteran related a history 
of having a close relationship with his adoptive mother.  He 
reported several problems in his childhood, to include an 
arrest for underage drinking, being picked up but not charged 
for alcohol possession on numerous occasions, engaging in 
violent acts against persons and/or their property, and 
having verbal confrontations with his teachers.  Mental 
status examination revealed that the veteran's speech was 
logical and coherent, without evidence of flight of ideas, 
pressure of speech.  He was mildly anxious and agitated 
throughout the evaluation.  He denied delusions, 
hallucinations, paranoid ideation or other evidence of a 
current thought disorder.  His mood was mildly depressed with 
a congruent affect.  He denied suicidal or homicidal plans 
but admitted to intermittent suicidal ideation.  His 
cognition and sensorium were fully intact.  He appeared to be 
of average intelligence, judgment and insight were considered 
poor.  Diagnoses were chronic, severe alcohol dependence; 
amphetamine/similarly acting sympathomimetic abuse; and 
chronic severe borderline personality, all stated to have 
existed prior to service.  The examiner commented that the 
veteran was not considered mentally ill, but manifested a 
long-standing disorder of character and behavior which was of 
such severity as to prevent further military service.  In a 
July 1991 report of medical history the veteran complained of 
trouble sleeping, depression, excess worry, loss of memory 
and nervous trouble which he attributed to depression and a 
personality disorder.  The examining physician stated that 
such were associated with depression and alcohol use.  On the 
accompanying report of medical examination, a psychiatric 
diagnosis of depression was indicated.  

In August 1991, the veteran presented with complaints of 
being nervous.  He reported having trouble sleeping and 
indicated that he had problems with alcohol.  Examination 
revealed him to be in no acute distress.  The examiner noted 
that the veteran did appear nervous, manifesting a constant 
twitching movement.  The veteran denied any suicidal or 
homicidal ideation.  The impression was situational 
depression due to legal situations.  Psychiatric follow-up 
was scheduled.

An August 1991 note of emergency treatment during service 
indicates that the veteran was having alcohol withdrawal 
symptoms and suicidal thoughts.  The diagnosis was 
personality disorder; the veteran was determined fit and 
confined to the brig for regulatory violations.  Librium was 
not indicated at that time.  A report of evaluation at that 
time indicates that the veteran complained of hearing his 
uncle talking to him about suicide and that he was seeing 
things in the shadows.  The examining physician stated that 
the veteran might be experiencing organic depression 
secondary to acute alcohol intoxication.  In later evaluation 
reports, the veteran reported being depressed due to 
intermittent family and personal problems.  He stated that he 
had two children, born out of wedlock and was paying child 
support to two different women; and, he was awaiting action 
on a driving-under-the-influence charge.  The examiner stated 
that the veteran's depression was situational and alcohol-
related, and would likely improve in two-to-four weeks.  The 
diagnosis was alcohol dependence, borderline personality that 
may be aggravated by alcohol abuse; organic affective 
disorder (alcohol ) and situational depression.  Follow-up 
records indicate that the veteran complained of being moody, 
but denied crying spells.  He was scheduled for military 
release due to his personality disorder, with VA follow-up 
for alcohol treatment.

In September 1991, the veteran was admitted for VA 
hospitalization for alcohol rehabilitation.  Diagnoses were 
alcohol dependence and adjustment disorder with disturbance 
of conduct.  He gave a history of a May 1991 suicide attempt.  
Mental status examination revealed no delusions, no 
vegetative symptoms and no agitation.  The report of 
hospitalization noted that the veteran was very threatening, 
demanding that he had bipolar disorder and needed a diagnosis 
that would render him eligible for VA mental health care.  A 
September 1991 VA progress note includes diagnoses of alcohol 
dependence and to rule out thought disorder.  At the time the 
veteran gave a history of five driving-under-the-influence 
arrests, the fifth charge pending.

A follow-up service record dated in September 1991 indicates 
that the veteran's memory was excellent.  He denied crying 
spells.  He complained of being moody.  He reported sleeping 
well, with occasional nightmares awakening him. He denied any 
thoughts of suicide.  The examiner noted that the veteran's 
affect was more appropriate at that time.

In July 1993, the veteran was hospitalized at the VA because 
of a suicide attempt.  Diagnoses were paranoid disorder and a 
history of alcohol abuse.  The veteran did not see chemical 
dependency as his primary problem.  Other diagnoses shown in 
progress records were depression.  He was given Prozac and 
Haldol during hospitalization.  Mental status examination at 
discharge revealed an essentially euthymic mood, without 
evidence of suicidal or homicidal ideation.  Accompanying 
records also show complaints of depression, anxiety and mood 
swings.  A service treatment plan includes notation that the 
veteran tried to avoid rescue by a nurse during his last 
suicide attempt, that he was hearing a humming and that a 
voice told him to hang himself.  

In August 1993, the veteran was evaluated by F.S., D.O., who 
noted that the veteran had recently been diagnosed with 
bipolar mood disorder by the VA and placed on Prozac, 
Lithium, Haldol and Cogentin.  The veteran reported problems 
beginning in 1991.  Dr. F.S. stated that, in one visit it was 
difficult to assess the veteran, but that the veteran "most 
likely is suffering from a bipolar mood disorder with 
psychotic features."

The claims file contains a lay statement from J.F., who 
stated that her brother, the veteran, changed since his 
release from the Navy, showing intense signs of depression.  
Also of record is a statement from the local chief of police, 
dated in September 1993 and stating that the veteran was a 
normal and average young man prior to entering service.

Progress notes dated from February to June 1994 reflect 
treatment by F.O. for a diagnosis of bipolar mood disorder 
with psychotic features.

In November 1994, the veteran underwent psychologic 
evaluation by J.S., associated with the Burrell Center.  J.S. 
referenced evaluation of the veteran prior to service, 
stating that such had suggested early signs of a sociopathic 
personality.  J.S. stated that the veteran's current 
interview presentation was characterized by a "scattered, 
tangential and wide ranging and skipping history, going from 
one thing to another and yet always with the underlying 
intent to describe his belief that he has a significant 
psychiatric condition, i.e., a bipolar disorder."  J.S. 
found the veteran to be evasive and manipulative.  He gave no 
full elaboration and evidenced many suggestions of 
confabulation.  J.S. believed that the veteran was trying to 
act in his own best interest by presenting himself as 
essentially dysfunctional and that no clear diagnosis 
impression was obtained from the veteran's narrative.  J.S. 
summarized that the diagnostic or clinical impression based 
on interview alone was alcohol dependence, but that a bipolar 
condition, antisocial personality disorder and an organic 
brain syndrome would have to be ruled out through 
psychological testing.  Such testing was accomplished and 
J.S. concluded that such ruled out any demonstrated cortical 
damage secondary to the veteran's alcohol dependence.  There 
was also no evidence of any underlying thought disorder.  
J.S. found that in testing there was no evidence of any 
effort on the veteran's part to fake or manipulate the 
scores.  J.S. gave diagnostic impressions of alcohol 
dependence, mixed bipolar disorder and antisocial personality 
disorder, stating that the primary condition was alcohol 
dependence and that there was sufficient psychometric 
evidence of a bipolar condition.

In November 1994, the Social Security Administration awarded 
the veteran's benefits finding that the medical evidence 
established that the veteran had severe bipolar disorder with 
manic and depressive episodes and polysubstance abuse.

Also by letter dated in November 1994, J.L., a psychologist, 
stated that evaluation of the veteran revealed alcohol abuse 
coupled with bipolar disorder.  J.L. cited the veteran's 
episodes of paranoia as contributing significantly to his 
inability to cope and recommended placement in the Burrell 
Transitional Living Program.

VA examination was conducted in January 1995.  The veteran 
was slightly agitated upon examination.  His voice was 
monotonous and somewhat pressured, he rambled and seemed 
moderately hypo-manic.  He also seemed paranoid and 
suspicious.  No symptoms compatible with a psychosis were 
noted.  That examiner recounted a full medical history as 
obtained from the veteran's claims file.  Examination in 
January 1995 was stated to be unremarkable, without evidence 
of overt delusions, hallucinations, impaired sensorium.  
Content of thought revealed depression, paranoia, agitation 
and anxiety.  The diagnosis was bipolar disorder, with a 
history of severe depression, suicidal ideation and some 
paranoid features.

A psychosocial summary from the Burrell Center was completed 
in May 1995.  The veteran presented primarily due to 
requirements by a probation officer after several driving 
while intoxicated offenses.  He also reported needing help 
with his alcohol problems, and indicated that he was bipolar, 
needing medication management.  Diagnoses were bipolar I, 
alcohol abuse in remission and a personality disorder, not 
otherwise specified.

By letter dated in June 1995, F.S., D.O. opined that 
"perhaps the diagnosis of borderline personality disorder 
while [the veteran] was in the military is in error.  It is 
certainly not felt at this time that he has a diagnosis of 
borderline personality disorder.  It is my belief that the 
patient has a bipolar mood disorder and that he most likely 
was symptomatic at the time he was in the military but was 
misdiagnosed.  Frequently, individuals with mood swings and 
depression attempt to self-medicate with alcohol which would 
explain his alcohol abuse.  Certainly at this time it is not 
believed that the patient carries a diagnosis of borderline 
personality disorder and it would be virtually impossible for 
him to have a borderline personality disorder when he was in 
the Navy and not have one now.  It is agreed that the patient 
could have borderline personality traits which is indicative 
of nothing."

The veteran was admitted for treatment at the Burrell 
Behavioral Health in October 1995 until October 1996.  His 
diagnoses at admission and discharge were bipolar disorder, 
alcohol abuse in remission and personality disorder.  
A psychosocial summary was completed in October 1995.  At 
that time the veteran sought treatment due to probation 
requirements stemming from several driving while intoxicated 
offenses.  He gave a history of first significant difficulty 
while in the Navy, and hospitalization for attempted suicides 
in June and October 1991.

An outpatient record dated in January 1996 includes a 
diagnosis of schizoaffective disorder by history and alcohol 
dependence.  Records in July and September 1996 also include 
diagnosis of bipolar affective disorder.  

VA psychiatric examination was conducted in July 1997.  At 
that time, the veteran reported being adopted and having an 
uneventful childhood.  He gave a history of being unable to 
maintain employment, usually being laid off or fired from 
jobs.  Upon further questioning he admitted to always having 
had bad relationships, with fellow workers, bosses and even 
with his parents and other children as a child.  He gave a 
social history of being largely isolative, dating 
sporadically and maintaining a few high school friends.  He 
admitted to a past history of alcohol dependency, with his 
last drink just several days prior to the examination.  The 
VA examiner noted the veteran's in-service history of 
hospitalization for alcohol dependence and in-service 
diagnosis of personality disorder.  The VA examiner noted 
that the veteran's medical history contained diagnoses to 
include alcohol abuse, nonspecified substance dependence, 
narcissistic antisocial personality disorder, paranoid 
disorder, and bipolar affective disorder, and that the 
veteran currently asserted that he had schizoaffective 
disorder.  The veteran provided a list of subjective 
complaints to include hearing voices and having mood swings.  
He also reported symptoms relevant to mania and the VA 
examiner noted that the veteran endorsed symptoms of panic 
disorder and generalized anxiety disorder "almost rote from 
his DSM-4 manual."  

Mental status examination in July 1997 revealed that the 
veteran was cooperative with good eye contact and fluent 
speech, somewhat overly dramatic in his hand interaction and 
conversation.  His affect was anxious.  He described his mood 
as up and down.  His thought flow was somewhat tangential at 
times.  The examiner noted that although the veteran's 
thought content centered on hearing voices, when asked to 
describe the voices he was vague and noncommittal, unable to 
adequately describe voices.  The veteran denied current 
suicidal ideation but related a past history of suicide 
gestures.  The veteran also related ongoing problems with 
interpersonal relationships, irritability, temper and alcohol 
consumption.  The examiner noted the veteran's poor insight 
and judgment relevant to his alcohol problem.  The veteran 
was oriented and his memory appeared okay, but the examiner 
noted that the veteran appeared to be voluntarily telling 
untruths about his military history and past psychiatric 
treatment.  The examiner continued to state that it became 
obvious that the veteran was attempting to portray himself in 
a worse light than he was actually functioning at, stating 
that there was no question whether or not he suffered from a 
mental disorder, but that the etiology of the disorder was 
confused by his ongoing severe characterological disorder of 
borderline personality with antisocial traits and narcissism.  
The VA examiner noted that the veteran's "aura of self-
importance is overwhelming to the point that...it is confusing 
at times whether or not he does have a severe mental disorder 
or a characterological personality disorder that is indeed 
pathological."  The VA examiner concluded that a review of 
the records contained no documentation to show that the 
veteran was actually bipolar affective from February through 
August 1991 and that his hospitalization during that time was 
significant for alcohol dependence, such that, along with 
cannabis abuse/dependency, continued to be a problem.  The 
examiner commented that it was common for an individual with 
bipolar affective disorder to self medicate with alcohol or 
drugs, but that the significant aspect of the veteran's 
statements while hospitalized was that he was attempting to 
get a mental health diagnosis in order to foster such 
disability and thus, the VA examiner questioned the 
reliability of a diagnosis of bipolar affective disorder as 
opposed to extreme personality disorder.  The examiner, 
noting the veteran's history of bipolar affective disorder, 
carried that diagnosis as bipolar affective disorder by 
history.  Other diagnoses were alcohol dependence, cannabis 
dependence and cocaine abuse by history, and, borderline 
personality disorder.  The examiner concluded that 
"[h]owever, historically he carries a bipolar affective 
disorder type I diagnosis and this will be followed."

In a statement dated in January 1998, W.J.L., a licensed 
psychologist, provided a letter to the veteran's attorney.  
W.J.L. indicated evaluation of the veteran on January 12, 
1998, and noted having seen the veteran previously in 
connection with a court proceeding.  W.J.L. noted that the 
veteran requested assistance with the VA.  W.J.L. offered a 
diagnosis of bipolar disorder/depressed and noted that the 
veteran was being seeing by F.S., M.D., who had prescribed 
Depakote.  W.J.L. stated that "[i]mportantly, right now, I 
see no signs of any personality disorder and would question 
that diagnosis in the past."  W.J.L. also noted no signs of 
heavy depression.

In a statement dated in January 1998, J.S., Ph.D., ABPP, 
stated disagreement with a diagnosis of borderline 
personality disorder.  J.S. indicated that at the time of 
psychologic evaluation in April 1987, the veteran had no Axis 
I or Axis II diagnosis, as, although there were signs of a 
sociopathic personality, such were insufficient for formal 
diagnosis.  Dr. J.S. referenced evaluation in November 1994, 
and stated a continued belief that the veteran suffered from 
alcohol dependence together with a mixed bipolar disorder, 
and that he had developed an antisocial personality disorder 
over the interval between 1987 and 1994.  

In a statement dated in January 1998, L.R., M.S., a licensed 
clinical social worker, reported that while the veteran was 
at Transitions in 1995, his diagnoses were bipolar I; alcohol 
abuse in remission; and a personality disorder, not otherwise 
specified.  L.R. indicated that a bipolar condition was 
lifelong, usually beginning between the ages of 18 and 35, 
and often subject to misdiagnosis in its early stage.  L.R. 
further stated that the veteran's personality disorder was 
not thought to be strong in borderline tendencies and that 
"if a person has a true borderline personality disorder, 
then it usually is a highly evident diagnosis that is rarely 
resolved."

The claims file contains private progress notes of treatment 
by F.S., D.O., from July 1997 to January 1998.  Those records 
contain diagnoses of bipolar mood disorder with psychotic 
features.  

In February 1998, the veteran was evaluated by two 
individuals, R.B., M.D., and R.H., M.D.  

Dr. R.B. noted that the veteran's chief complaint was that 
"[o]bviously when I drink the problems really kick in."  
Dr. R.B. noted the veteran's controversial diagnostic 
history.  The veteran was noted to be over detailed, 
tangential, evasive, and at times contradictory during the 
interview.  Dr. R.B. summarized that the veteran began to 
suffer a difficulty in functioning while in the Navy, had 
been hospitalized for alcohol treatment and was diagnosed 
with depression, bipolar disorder, paranoid disorder, schizo-
affective disorder and personality disorders.  Dr. R.B. noted 
that the veteran's treating psychiatrist felt that bipolar 
disorder was the primary diagnosis, and that documented 
psychometric testing appeared to support that diagnosis.  Dr. 
R.B. further noted that the veteran was being treated with 
the anticonvulsant Depakote, which would indicate treatment 
for bipolar disorder.  Dr. R.B. noted the veteran's history 
of psychotic symptoms of hallucinations and delusions and the 
diagnosis of schizo-affective disorder in the claims file.  
The veteran denied such symptoms at the time of examination.  

Dr. R.B. noted that mental status examination revealed the 
veteran's desire to discuss "perceived inconsistencies in 
the record."  He appeared depressed during the interview.  
The diagnoses arrived at by Dr. R.B. were alcohol dependency 
by the patient's history, in full early remission; mixed 
substance abuse by the patient's history, in full remission; 
bipolar II disorder; and a personality disorder, not 
otherwise specified.  Dr. R.B. commented that the difficulty 
in the veteran's diagnoses was the overlap.  Dr. R.B. noted 
that alcohol dependence could mimic almost any other 
psychiatric diagnoses, "[c]ertainly causing depression..."  
Dr. R.B. noted that such could also cause behavior patterns 
that closely parallel those of personality disorders, and 
that such could cause symptoms that appear to be psychotic.  
Dr. R.B. noted, in the alternative, that the veteran could be 
self-medicating an underlying mood disorder with alcohol and 
that he might have had a pattern of characterological 
dysfunctional behavior.  Dr. R.B. noted that there was some 
suggestion that such predated the veteran's entry into 
service.  Dr. R.B. noted documentation of the veteran's 
problems with depression and treatment for bipolar disorder, 
although noting that the manic phases of that disorder were 
not apparent at the interview.  Dr. R.B. concluded that 
"[i]n light of the history in the record and the fact that 
the patient does describe some hypomanic symptoms, I feel 
that the diagnosis of bypolar (sic) II disorder can be 
justified based upon the current history and symptoms.  I do 
believe, therefore, that the primary diagnosis is likely a 
personality disorder with antisocial traits, manifested by 
the patient having very little insight into his own 
contribution to his difficulties and difficulty functioning 
in the work place and not being able or willing to take much 
responsibility for that difficulty."  Dr. R.B. continued to 
state that the veteran had "massive difficulties with 
alcohol dependence and it's not entirely clear that that has 
completely been resolved which clearly could manic his 
psychotic symptoms and possibly cause him difficulty with his 
characterologic style."  Dr. R.B. concluded that "it 
appears appropriate to say that the onset of his mood 
disorder, which I believe is currently most accurately 
described as bipolar II disorder, could be seen as having 
it's (sic) onset while in the service..."

Dr. R.H. began his report noting that the veteran specified 
that the examination was on remand for bipolar disorder.  Dr. 
R.H. noted that the veteran centered on pointing out alleged 
inaccuracies in the record, finding no part of the record 
above criticism.  The veteran recounted fears of going back 
to jail if he had to work, and claimed to have gotten 
paranoid.  He reported a universal experience with arguments, 
fights or threats from others in the workplace and denied 
knowledge of how such things happened.  The veteran reported 
that his biological family had a history of paranoid 
schizophrenia according to a letter he received from his 
biological mother.  Dr. R.H. referenced a history of the 
veteran's being picked up several times for under age 
drinking during his teen years.  

Dr. R.H. noted that the veteran's mood on medication was 
"pretty good" and that when not on medications the veteran 
suffered varying moods, stated to "hew toward depression 
more than mania, combined with some anxiety."  The veteran 
denied suicidal or homicidal thought.  Dr. R.H. noted two 
suicidal gestures in 1991, and another in 1993, and also 
noted that in 1991, the veteran brought himself to a 
physician and reported what he had done.  Dr. R.H. noted the 
veteran's history of multiple medications.

The diagnoses arrived at by Dr. R.H. were dysthymic disorder, 
secondary to a personality disorder or possibly lifelong; 
personality disorder, not otherwise specified, with 
antisocial and borderline traits; and polysubstance 
dependence, in remission by patient history, probably 
secondary to dysthymic or personality disorder.  Dr. R.H. 
provided a detailed assessment in support of his diagnoses.  
First, he noted that the veteran admitted to heavy and 
frequent substance abuse prior to one year earlier and that 
any diagnosis made prior to such time, "particularly in the 
areas of the mood disorders, like depression or bipolar 
disorder, would have to be tentative and not definitive.  A 
patient who is intoxicated or withdrawing from intoxication 
may easily look depressed, manic, or even psychotic.  This 
probably explains why he had several different diagnoses over 
the years."  

Dr. R.H. continued to question whether or not the veteran had 
achieved abstinence or control, noting that the veteran had 
been inconsistent with regard to reports of marijuana 
cessation, first indicated that he stopped in 1988 and later 
stating that he had stopped only the year prior to 
examination.  

Dr. R.H. noted that the veteran denied a diagnosis of 
personality disorder, while citing "numerous and persuasive 
problems in getting along with people."  Dr. R.H. noted as 
important that the problem appeared to be lifelong.  Dr. R.H. 
noted as especially troubling "the persistence of his 
pattern of not taking responsibility for normal daily duties 
of living."  Dr. R.H. noted that despite the veteran's 
criticism with prior medical reports, he does not dispute 
symptoms and behaviors "which would be consistent with a 
diagnosis of antisocial personality disorder, or perhaps 
borderline personality disorder."  

Dr. R.H. noted that the veteran's suicidal gestures in 1991 
seemed consistent with borderline personality disorder and 
that the paranoid-like suspicions noted in his past were also 
compatible with a borderline structure, but could be due to 
the drug abuse.

Dr. R.H. then commented that "[w]hile [the veteran] may have 
a bipolar disorder, I do not find primary symptoms of this, 
especially in the manic area, separate from any time when he 
was heavily abusing substances.  It is quite possible that 
what the fluoxetine was relieving was a major depression, and 
that what the lithium and depakote have relieved is the 
irritability, alienation, and mixed dysphoria that are 
inherent in both borderline and antisocial personality 
disorders."

In a lay statement the veteran's mother related that the 
veteran was changed after being in the military, being 
depressed, withdrawn, and having difficulty sleeping and 
maintaining employment.


Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  Where a veteran served for at 
least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
psychoses, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service or in the presumptive 
period is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, 
disability resulting from a mental disorder that is 
superimposed upon mental retardation or personality disorder 
may be service connected.  38 C.F.R. § 4.127 (1998).

Analysis

The Board must determine whether evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board first notes that personality disorder, identified 
by several physicians as the diagnosis applicable to the 
veteran in this case, and, notably, the only diagnosis shown 
during the veteran's period of service, is not considered a 
disability for the purposes of service connection.  38 C.F.R. 
§ 3.303(c).

The Board next notes that the claims file contains multiple 
post-service diagnoses of bipolar disorder.  Records dated in 
September 1991 reflect that the veteran was hospitalized for 
alcohol dependence.  During hospitalization the veteran 
demanded to be given a diagnosis of bipolar disorder, 
explaining that he needed a diagnosis that would render him 
eligible for VA health care.  Subsequently, in connection 
with private evaluation by F.S., the veteran gave a history 
of having been diagnosed with bipolar disorder by VA.  F.S. 
also provided an opinion that the in-service diagnosis of 
personality disorder was in error and that the veteran had 
had symptomatic bipolar disorder at that time.  An overview 
of the post-service evidence shows that the veteran was 
repeatedly diagnosed with alcohol dependence and personality 
disorders.  

Despite the above, J.S., a physician having evaluated the 
veteran prior to service, tested the veteran in November 
1994.  Dr. J.S. noted that the veteran manifested signs of a 
sociopathic personality prior to service and, after testing, 
concluded that there was currently sufficient psychometric 
evidence of a bipolar disorder.  Also in November 1994, the 
Social Security Administration awarded the veteran evidence 
based on bipolar disorder.  In July 1995, a VA examiner 
opined that the veteran had a personality disorder that had 
developed into bipolar disorder.  

In July 1997, a VA examiner questioned the diagnosis of 
bipolar disorder as opposed to an extreme personality 
disorder, and noted that the veteran listed symptoms almost 
"rote" from the DSM and that the veteran appeared to be 
attempting to get a bipolar diagnosis in order to foster 
alcohol dependence.  However, the examiner concluded by 
following the veteran's historical diagnosis of bipolar 
disorder.  

In an attempt to clarify the appropriate psychiatric 
diagnosis in this case, the Board requested evaluation by two 
professionals.  In February 1998, both of the contemporary VA 
examiners considered the complete claims file and evaluated 
the veteran in person.  Despite such, they arrived at 
different conclusions, one finding that a diagnosis of 
bipolar disorder was not warranted; the other indicating that 
such was the proper diagnosis and that such had its onset in 
service.  Although Dr. R.B. noted the absence of apparent 
evidence of manic phases during evaluation, that physician 
also noted the veteran's history and description of symptoms, 
and concluded that bipolar disorder was an appropriate 
diagnosis.  Dr. R.H., as other professionals in the past, 
questioned the diagnosis of bipolar disorder, finding instead 
that the veteran had a personality disorder, complicated by 
alcohol use.  Based on the comparable nature of the recent VA 
examiners' qualifications and opportunity for full review of 
the file, the Board finds little, if any, way to find 
Dr. R.H.'s opinion more probative than Dr. R.B's.  

The Board further notes that other examiners who have 
diagnosed the veteran with bipolar include a treating 
physician.  Although the Court has consistently declined to 
adopt a rule that accords greater weight to the opinions of 
treating physicians, see Chisem v. Brown, 8 Vet. App. 374 
(1995), in this case the probity of that physician's opinion 
is consistent with opinions offered by other professionals, 
and, moreover, the veteran's treating physician's opinion is 
based on more long-term review of the veteran's symptoms and 
manifestations.  The Board cannot substitute its medical 
judgment for that of a competent professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case 
multiple physicians have opined that the veteran has bipolar 
disorder, and, although several physicians have questioned 
the propriety of that diagnosis, only one, Dr. R.H., has 
clearly refuted that diagnosis.  Thus, the Board will concede 
a diagnosis of bipolar disorder applicable to the veteran.

Next, as noted, Dr. R.B. related the onset of the veteran's 
bipolar to service.  Although service records contain only 
diagnoses of personality disorder, J.S., F.S., and F.O., 
professionals having evaluated the veteran on more than one 
occasion, have opined that the proper diagnosis is bipolar 
disorder, and have further indicated that such, although not 
identifiable prior to service, was first symptomatic during 
service.  A social worker, L.R., has generally provided 
information relevant to the usual onset of bipolar disorder 
between the ages of 18 and 35, and indicated that such is 
often subject to misdiagnosis during the early stages.  Such 
information is consistent with the veteran's history and the 
conclusions reached by F.O., F.S., J.S., and R.B.

Again, the Board cannot substitute its medical judgment for 
that of a competent professional.  See Colvin, 1 Vet. App. at 
175.  Thus, although the record suggests a complex 
psychiatric picture pertinent to the veteran, one that may be 
clouded by the presence of alcohol dependence and/or 
personality disorders, multiple physicians have conceded 
and/or independently arrived at the conclusion that a 
diagnosis of bipolar disorder is warranted and that such 
became symptomatic during the veteran's period of service.  
Thus, the equipoised evidence and any doubt is, in this case, 
resolved in the veteran's favor, and the claim of entitlement 
to service connection for bipolar disorder is granted.  
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a personality disorder is denied; 
service connection for bipolar disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

